Title: To Thomas Jefferson from James Oldham, 21 October 1804
From: Oldham, James
To: Jefferson, Thomas


               
                  Dear Sir—
                  Sharlotsville October 21st. 1804.
               
               For these Ten days past, have been confind at this place with a violent pain in my Head. mr. Jhn. Payton was so good as to forward to me your favor of the 11th., which This moment have receiv,d, The worke which you have pleas,d to mention that coul,d immediatly put into my hands, permit me, Sir, to return you my most graitful thanks, this will give me a grait opertunity of Looking out for Business in the corse of the winter.
               I Shall not be able to leave heare until after Novembr. Court. Shall then immediatly go down to Richmond and precoure Lumber for to begin your worke, and I Suppose you will furnish me with money to pay for the Lumber as my Surcumstances will not admit of a beginning. on my own footing; When I have purchas,d the Lumber will furnish you with the amount of Cost, which will be time Sufficient for any Remittance of money to be maid me.
               The manner which you woul’d wish the Sashes to be maid for the greenhouse, you will please to inform me some time hence; the length of the arches, that is, from the Sill to the Spring of the arch is 8.1⅜ I.—width 5.5½ I. When makeing your calculation you will please to make an alowance for the fraim. which the Sash is to act in. 
               With Respect I have The Honour To be Sir Your Obt Servt.
               
                  
                     James Oldham
                  
               
               
               
                  P.S. Shall go down to milton tomorrough and remain there until I Setought for Richmond.
               
            